Fill in this information to identify your case:

 

 

 

Debtor 1 Joalynn Marie Rierson

First Nama Middle Name Last Name
Debtor 2
{Spouse if, filing) First Namo Middla Nama Last Nama

United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO

 

Case number
(it known) OO Check if this is an
amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

if you are an Individual filing under chapter 7, you must fill out this form If:
@ creditors have claims secured by your property, or

a you have leased persona! property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two martted people are filing together in a Joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. lf more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Craditors Who Have Secured Clalms

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
Information below.

Identify the crediter and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors |daho Housing Agency DC) Surrender the property. HNo
name: @ Retain the property and redeem it.
- CD Retain the property and enter intoa -- 0 Yes
Description of 126 Berrendo Rd. Moriarty, NM Reaffirmation Agreement.
property 87035 Torrance County C1 Retain the property and [explain]:

securing debt: value based on realtor.com

 

 

Creditors NM MTG Finance Authority D Surrender the property. Mi No
name: @@ Retain the property and redeem it.

O Retain the property and enter into a C] Yes
Description of 4126 Berrendo Rd. Moriarty, NM Reaffirmation Agreement.
property 87035 Torrance County O Retain the property and [explain]:

securing debt: value based on realtor.com

 

 

Creditors Prime Acceptance Corp D Surrender the property. 0 No
name: O) Retain the property and redeem it.
. @ Retain the property and enter into a B Yes
Description of 2009 Ford Crown Victoria 0 Reaffirmation Agreement.
miles

Value based on Kelley Blue

Official Form 108 Statement of Intention for Individuals Fillng Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Bast Case Bankruptcy

Case 19-12715-t7 Doc? Filed 11/26/19 Entered 11/26/19 08:44:53 Page 1 of 2
Debtor1 Joalynn Marie Rierson Case number (if knoan)

 

property Book. Vehicle is in good CO Retain the property and [explain]:
securing debt: condition

 

 

List Your Unexpired Personal Property t

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the Information below. Do not list real estate leases. Unexpired teases are leases that are still In effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume It. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: O No
Description of leased

Property: O Yes
Lessors name: O No
Description of leased

Property: O Yes
Lessors name: D No
Description of leased

Property: O Yes
Lessor’s name: : 0 No
Description of leased

Property: C yes
Lessors name: O No
Description of teased

Property: O yes
Lessors name: O no
Description of leased

Property: O yes
Lessors name: D No
Description of leased

Property: O ves

GREER Sian Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
prayerty that is subject to an unexpired lease.

 

 

 

 

xX
Signature of Debtor 2
Date
Official Form 108 Statement of Intention for Individuals Fillng Under Chapter 7 page 2
Software Copyright (c) 1996-2019 Bast Case, LLC - www.besicase.com Bast Case Bankruptcy

Case 19-12715-t7 Doc? Filed 11/26/19 Entered 11/26/19 08:44:53 Page 2 of 2
